Citation Nr: 0214745	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty for more than 28 years, 
which duty ended in August 1970.  He died on February [redacted], 
2000.  The appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in June 2000 by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2000; his death 
certificate lists the immediate cause of death as septic 
shock, due to (or as a likely consequence of) pneumonia 
contracted on January 1, 2000, due to (or as a likely 
consequence of) phosgene gas exposure that occurred during 
World War II.

2.  It is as likely as not that phosgene gas exposure during 
the veteran's military service led to lung impairment that 
contributed materially to his death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
Specifically, she contends that the veteran's exposure to 
phosgene gas during his military service resulted in a 
respiratory disability that principally, or materially or 
substantially contributed to the veteran's death.  

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

A disability will be service-connected if it resulted from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  Certain chronic disabilities are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical record (SMRs) 
reveal that in December 1941 the veteran was treated for 
irritative bronchitis due to phosgene gas poisoning.  

The relevant post-service medical records include a July 1981 
VA examination report, which recounts the veteran's 
complaints of shortness of breath and notes that he ceased 
smoking 10 years earlier. 

Private and VA clinical records from 1995 through January 
2000 show that the veteran suffered from various respiratory 
ailments, including emphysema, chronic obstructive lung 
disease, and several bouts of pneumonia. 

Several clinical records dated in January 2000 from the 
veteran's private primary care physician, Todd D. 
Shenkenberg, M.D., show that the veteran was suffering from 
pneumonia and breathing trouble due to phosgene gas poisoning 
of the lung. 

The veteran's death certificate, which was prepared by Teresa 
Lightner, M.D., shows that he died on February [redacted], 2000, and 
lists the immediate cause of death as septic shock, due to 
(or as a likely consequence of) pneumonia contracted on 
January 1, 2000, which was in turn due to (or as a likely 
consequence of) phosgene gas exposure that occurred during 
World War II.

A March 2000 note from Dr. Shenkenberg recounts a conference 
he had with the veteran's family, in which the appellant 
expressed concern about the veteran's exposure to phosgene 
gas.  Dr. Shenkenberg reported that "[i]n my opinion there 
is no doubt that [the phosgene gas exposure] caused 
significant problems with his lungs."  

A March 2000 letter from Dr. Shenkenberg explains that the 
veteran was under the doctor's care for, among other things, 
chronic lung disease and phosgene gas toxicity affecting the 
lung.  With this letter Dr. Shenkenberg submitted medical 
evidence of his treatment of the veteran since 1999, which he 
indicates shows that the veteran "died of pulmonary 
complications of the phosgene gas exposure" during World War 
II.  Dr. Shenkenberg further states that "under the 
relationship between his condition and contributing to this 
death, there is no question that the chronic lung condition 
contributed directly to his death and demise.  His lung 
condition was directly related, in my opinion, to his 
phosgene gas exposure in military service."  Dr. Shenkenberg 
added that "[t]he reasons and bases for my opinion are 
supported by the evidence of chronic lung disease and his 
clinical history of the gas exposure."

A VA Board of Pulmonary Specialists Review and Opinion, dated 
in May 2000, includes a detailed review of the veteran's 
medical history, but notes that the examiners did not have 
detailed records of the events surrounding the veteran's 
death.  The veteran was found to suffer from "moderately 
severe obstructive airway disease with emphysema."  The 
report explained that phosgene gas exposure had been 
associated with reactive airway disease syndrome (RADS) as a 
long term complication, as well as bronchiolitis, but it was 
opined that the veteran's history was inconsistent with these 
diagnoses.  The report further stated that:

The [veteran] had emphysema that likely contributed 
to his susceptibility to pulmonary complications 
and pneumonia.  The etiology of the emphysema is 
not entirely clear from the record since we don't 
have a good quantitation of his cigarette usage.  
His occupational history is also scanty, but there 
was not a clear mention of dust or fume exposure 
after he left the service.  Thus, it is not likely 
that the lung condition was related to the 
veteran's phosgene exposure during service.

In an October 2000 letter, Dr. Shenkenberg elaborated on his 
earlier opinions by stating that the veteran 

[u]ltimately died of complication of his chronic 
lung disease with pneumonia and respiratory 
failure.  My evaluation from [sic] the patient from 
December 1999 until his death indicated that he had 
chronic lung disease, and there is no question in 
my mind this is related to his phosgene gas 
exposure, which chronically damaged his lungs, and 
although he died of pneumonia, I think his system 
was weakened because of his chronic lung disease.

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that service connection 
for the cause of the veteran's death is warranted.  This 
conclusion is supported by the evidence of record, which 
includes the following:  a death certificate that points to 
phosgene gas exposure during World War II as the underlying 
cause of death; and several opinions from the veteran's 
treating physician, Dr. Shenkenberg, stating that the 
veteran's phosgene gas exposure either caused - or materially 
contributed to - the veteran's death.  Although a May 2000 VA 
Board of Pulmonary Specialists Review and Opinion states, in 
effect, that it was not likely that the veteran's phosgene 
gas exposure was related to the veteran's lung disability, 
and therefore his death, the Board does not find that it 
should assign more weight to the rationale for this opinion 
over the medical evidence that weighs in favor of the 
appellant.  Indeed, the medical opinions for and against the 
appellant's claim are supported by credible evidence and 
explanations.  While the May 2000 VA opinion clearly 
contemplated the veteran's in-service exposure, it is not so 
clear that this opinion was based on an entire record.  
Information surrounding the veteran's death was not available 
and, significantly, information as to the veteran's cigarette 
use was not available.  Additionally, while Dr. Shenkenberg 
does not appear to be a pulmonary specialist, he nevertheless 
followed the veteran very closely in the veteran's last days 
and appears to have had a better understanding of the 
veteran's pulmonary history.  For these reasons, the Board 
concludes that the evidence is in relative equipoise, 
especially on the question of whether the phosgene gas 
exposure can be said to be a contributory cause of death.  As 
the evidence of record is in relative equipoise (e.g., in an 
approximate balance of positive and negative evidence), the 
Board finds that the appellant should be afforded the benefit 
of the doubt, and awarded service connection for the cause of 
the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

